UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2093


BRIDGET R. WRIGHT,

                  Plaintiff - Appellant,

             v.

SOUTHWEST AIRLINES; COLLEEN BARRETT, President and Chief
Operating Officer; MIKE MILLER; WEDA ISMALI; ADRIENNE JONES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-03020-CCB)


Submitted:    February 25, 2009             Decided:   March 23, 2009


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bridget R. Wright, Appellant Pro Se.       Connie Nora      Bertram,
WINSTON & STRAWN, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bridget        R.        Wright,        a    former       Customer        Service

Supervisor    for      Southwest           Airlines      Co.,     brought    suit      against

Southwest Airlines and several of its managers and executives

(collectively,        “Southwest”),             asserting         claims        of    wrongful

discharge    in    violation          of    public       policy    and    the     Family     and

Medical    Leave      Act,       29    U.S.C.       §§ 2601-2654         (2006)      (“FMLA”).

Wright     alleged      that          she     was        terminated       for        protesting

Southwest’s        inclement           weather        attendance         policy        and    in

retaliation for requesting leave under the FMLA.                            Wright appeals

the district court’s grant of Southwest’s motion for summary

judgment.     We affirm.

             We review de novo a district court’s order granting

summary judgment and view the facts in the light most favorable

to the nonmoving party.                 Providence Square Assocs., L.L.C. v.

G.D.F.,    Inc.,      211 F.3d 846,     850      (4th   Cir.     2000).        Summary

judgment is appropriate when no genuine issue of material fact

exists and the moving party is entitled to judgment as a matter

of law.    Fed. R. Civ. P. 56(c).

             In her complaint, Wright alleges that her termination

“violated her right to avail herself of her protected medical

leave rights under the FMLA.”                       Under the FMLA, an employee is

entitled    to    a    total      of       twelve     workweeks’       leave      during     any

twelve-month period because of a serious health condition that

                                                2
makes     the    employee    unable        to       perform    her       job.      29   U.S.C.

§ 2612(a)(1)(D)         (2006).       It    is      unlawful       for    an    employer    “to

interfere with, restrain, or deny the exercise of or the attempt

to exercise, any right provided under [the FMLA].”                                 29 U.S.C.

§ 2615(a)(1) (2006).            The FMLA also prohibits an employer from

discriminating against an employee for asserting rights under

the Act.        See 29 U.S.C. § 2615(a)(2) (2006).                       Thus, an employer

may not consider an employee’s use of FMLA leave as a negative

factor     when     making      an    employment            decision        affecting       the

employee.        An employer who violates the FMLA is liable to the

affected        employee    for      lost       compensation         and        benefits    and

appropriate        equitable      relief.             See     29   U.S.C.        § 2617(a)(1)

(2006).

                On appeal, 1 Wright argues that the district court erred

in determining that her supervisors were unaware of her FMLA

request when they decided to terminate her employment.                               In order

to   establish      a   prima     facie     case      of    retaliation,         Wright    must

prove three elements:             (1) she “engaged in protected activity;”

(2) “an adverse employment action was taken against her;” and


      1
        Though Wright raised an additional claim of wrongful
discharge in violation of public policy in her complaint, she
has failed to address this issue in her informal brief on
appeal.   Accordingly, this claim has been abandoned.  See 4th
Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999).



                                                3
(3) “there was a causal link between the protected activity and

the adverse employment action.”                       Mackey v. Shalala, 360 F.3d
463, 469 (4th Cir. 2004).                 Once she establishes the elements of

a prima facie case, the burden shifts to Southwest to proffer

evidence       of    a    legitimate,         non-discriminatory           reason       for   the

adverse employment action.                    Matvia v. Bald Head Island Mgmt.,

Inc.,    259 F.3d 261,     270-71      (4th    Cir.    2001).            If   Southwest

carries       its    burden,     Wright       must    then    have    an    opportunity        to

prove    by    a     preponderance       of    the    evidence       that    the      proffered

reasons were pretextual.             Id. at 271.

               It is undisputed that Wright engaged in a protected

activity and adverse employment action was taken against her —

she requested extended leave under the FMLA and her employment

was terminated.            However, in order to establish a prima facie

case of retaliation, Wright must demonstrate there was a causal

connection between her FMLA request and her termination.                                  To do

so, Wright must prove that she was terminated “because [she]

engaged in protected activity.”                       Dowe v. Total Action Against

Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998).

“Since, by definition, an employer cannot take action because of

a factor of which it is unaware, the employer’s knowledge that

the   plaintiff          engaged    in    a    protected      activity       is       absolutely

necessary       to    establish     the       third    element       of    the    prima   facie

case.”     See id.

                                                4
                 Our review of the record reveals that Wright failed to

proffer      in    the   district        court       any   facts    suggesting      that    her

supervisors were aware of her FMLA request.                               In her informal

brief on appeal, Wright argues that Southwest Airlines Co. was

aware of her FMLA request.                   Although it appears accurate that

certain airline officials were aware of Wright’s FMLA request,

she utterly fails to demonstrate that the particular supervisors

involved in her termination possessed such knowledge.                                 On the

record       before      us, 2     the     undisputed        affidavits        of   Wright’s

supervisors         attest       that    they    were      unaware       of   Wright’s     FMLA

request, and the affidavit of the FMLA Coordinator for Southwest

attests      that     she    did   not     inform      Wright’s      supervisors     of    the

request.         As Wright failed to allege facts sufficient to prove

that       the    supervisors           responsible        for     her    termination       had

knowledge of her FMLA request, she was unable to establish a

prima facie retaliation claim, and the district court did not

err in granting summary judgment on this issue.




       2
       Wright attempts to introduce evidence for the first time
on appeal purporting to support her claims. However, this court
does not consider evidence that was not before the district
court.   See Phonometrics, Inc. v. Westin Hotel Co., 319 F.3d
1328, 1333 (Fed. Cir. 2003) (“We, as a court of review,
generally do not consider evidence that has not been considered
by the district court.”); Theriot v. Parish of Jefferson, 185
F.3d 477, 491 n.26 (5th Cir. 1999) (“An appellate court may not
consider new evidence furnished for the first time on appeal.”).



                                                 5
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   addressed    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6